Title: General Orders, 19 August 1777
From: Washington, George
To: 

 

Head Quarters, near the Cross roads [Pa.] August 19th 1777.
Plymouth.Princeton Pluckemin.


The following are the sentences of a General Court Martial, held the 7th, 12th and 16th inst: of which Col. Sheldon was president.
Edward Willcox Quarter Master to Capt. Dorse’s troop charged with “Desertion, taking a horse belonging to Col. Moylan’s regiment, and a trooper with his accoutrements”—found guilty and sentenced to be led round the regiment he belongs to, on horseback, with his face towards the horses tail, and his coat turned wrong side outwards, and that he be then discharged from the army—The Commander in Chief approves the sentence, and orders it be put in execution immediately.
George Kilpatrick, and Charles Martin Serjeants, Lawrence Brown, and Enoch Wells Corporals—Daniel McCarty, Patrick Leland, Philip Franklin, Jacob Baker, Thomas Orbs, Adam Rex, Frederick Grimer, Daniel Cainking—Christian Longspit, Henry Whiner and Nicholas Walma, privates, in Col. Moylan’s regiment of light dragoons, severally charged with “mutiny and desertion”—found guilty of desertion—and adjudged worthy of death—The Court esteemed the prisoners (excepting Serjeant Kilpatrick) objects of compassion, and as such recommended them to the Commander in Chief—The General is pleased to grant them his pardon, and the like reason which led the court to recommend them to mercy, joined with others, induces the General to grant his pardon to Serjt Kilpatrick also; at the same time, the prisoners are to consider that their crimes are of a very atrocious nature, and have by the Articles of war, subjected them to the punishment of death; that the remission of their punishment is a signal act of mercy in the Commander in Chief, & demands every grateful return of fidelity, submission, obedience and active duty, in any future military service which he shall assign them—The prisoners are to quit the horse, and enter into the foot service, in the corps to which they shall be assigned.
Francis Fawkes and George House of Col. Moylan’s regiment, tried by the same Court Martial, being charged with “Mutiny and desertion,[”] are found guilty—but some favorable circumstances appearing in their behalf, they were sentenced to receive twenty-five lashes on their naked backs, and be dismissed from the horse service—The Commander in Chief approves the sentence; but for the reasons above referred to, and with the like expectations of amendment, remits the punishment of whipping—They will be disposed of in the foot service.
Thomas Rannals of Col. Moylan’s regiment tried by the same Court

Martial, charged with “Desertion”—is found guilty, and sentenced to suffer death: The Commander in Chief approves the sentence; but the execution of the prisoner is respited till further orders.
Col. Lawson having already had the command of the 4th Virginia regiment, is to continue in the same.
Col. Elliot is appointed to the command of the 6th Virginia regiment.
